Citation Nr: 0802953	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  03-36 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for asbestosis with x-ray findings of lesions.

2.  Entitlement to service connection for a respiratory 
condition to include recurrent upper respiratory infections, 
chronic obstructive pulmonary disease, sinusitis and 
allergies, and asthma, and to include as secondary to 
service-connected asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision by the RO.

The veteran testified at a hearing held at the RO during 
October 2004 before a Decision Review Officer (DRO).


REMAND

The veteran contends in his March 2003 notice of disagreement 
and in his testimony at the October 2004 hearing that his 
service-connected asbestosis significantly contributed to his 
several respiratory conditions.  He also contends that his 
service-connected asbestosis warrants an initial rating 
higher than 10 percent.

Review of the record reveals that the veteran does suffer 
from a complex multifactor respiratory condition that 
includes a history of recurrent upper respiratory infections, 
chronic obstructive pulmonary disease (COPD), sinusitis and 
allergies, and asthma.  However, the current evidence is 
inconclusive as to the Board's ability to currently render a 
decision as to the cause or causes of the veteran's 
respiratory disorders, and the likelihood that they are 
related to his service-connected asbestosis.  

A VA C&P examiner during November 2002 in connection with the 
veteran's claims of service connection, in pertinent part, 
diagnosed the veteran with recurrent upper respiratory 
infections secondary to smoking; chronic obstructive 
pulmonary disease (COPD) secondary to years of smoking; sinus 
problems, secondary to smoking, and multiple allergies 
treated by allergy desensitization and nasal surgery.  He 
commented that, while he did feel that the veteran had 
asbestosis as evidenced by lesions shown by x-ray, and that 
they were developed secondary to his exposure to asbestos in 
service, he was unable to state that this was the total 
etiology of the veteran's problem.  He attributed the 
veteran's COPD, recurrent respiratory infections, and sinus 
problems to his years of cigarette smoking.  

Another VA C&P examiner for an increase examination during 
November 2004 diagnosed the veteran with (1) asbestosis; (2) 
COPD as evidenced by previous pulmonary function tests-there 
is a component of reversible airway obstruction as evidenced 
by the bronchodilator challenge-this may be due to his 25 
pack year smoking history; (3) chronic sinusitis, as 
evidenced by his symptoms and prior CT scans of the sinuses 
(in April 2000)-he had undergone polypectomy with fair 
results; and (4) allergic rhinitis-the veteran had documented 
allergies by history of skin testing.  The examiner went on 
to comment that, in reviewing the veteran's claims file to 
determiner whether his asbestosis impacts his functional 
ability, that he could not resolve that issue without 
resorting to mere speculation.  With regard to whether the 
veteran's recurrent respiratory tract infection, COPD, 
sinusitis, asthma, and allergies impact his functioning 
ability, it was at least as likely as not.  

In support of his claim, the veteran filed a March 2003 
letter from his private physician, Dr. B.A.B., who stated 
that the veteran had chronic lung disease which was 
multifactorial including asthma, allergies, and asbestos 
exposure.  A past history of smoking had contributed, but he 
had not smoked for eighteen years.  The veteran's chest x-ray 
showed multiple calcified plaques which were likely a result 
of asbestos exposure, which the examiner believed to be a 
significant factor for his chronic lung disease.  

The veteran also filed a May 2005 letter from a doctor who 
had treated him at the Dayton VAMC, Dr. S.S., who noted that 
the veteran was a patient in the pulmonary clinic being 
treated for dyspnea (difficult or labored respiration).  He 
noted that the veteran had a 20 pack year history of smoking, 
and had worked around dust.  Dr. S.S. attached a copy of his 
initial consultation report from November 2004.  He opined 
that the veteran's symptoms were more suggestive of asthma or 
allergic bronchopulmonary aspergillosis, and that his 
symptoms could not be explained by smoking alone.  

In follow-up treatment reports from November 2004 to May 
2005, the veteran complained of increasing shortness of 
breath.  In his May 2005 follow-up examination report, Dr. 
S.S. was still evaluating whether the veteran had possible 
allergic bronchopulmonary aspergillosis, and that he was 
steroid dependent for asthma like symptoms.  It was noted 
that the veteran had positive immunoglobulin E and 
aspergillus titres, as well as peripheral eosinophilia.  
Immunoglobulin A titres were negative.  Dr. S.S. thought 
things favored a diagnosis of allergic bronchopulmonary 
aspergillosis, but he wanted to obtain skin testing and high 
resolution computed tomography images, as well as other 
diagnostic testing.  

The Board notes that, although the veteran has presented 
medical evidence from his private physician and his VA 
treating physician that his history of smoking alone cannot 
explain his current multiple respiratory disorders, they did 
not specifically address the likelihood of whether any of his 
respiratory disorders individually, or as a whole, are 
related to his service-connected asbestosis.  The Board 
further notes that, as of May 2005, the veteran's VA treating 
physician was still conducting diagnostic tests to determine 
the diagnosis and cause of the veteran's current respiratory 
problem(s).  

The Board further notes that, effective October 6, 2006, 38 
C.F.R. § 4.96 was amended to clarify the use of pulmonary 
function tests when rating under diagnostic codes such as 
Diagnostic Code 6833 pursuant to which the veteran's 
asbestosis has been evaluated.  See 38 C.F.R. § 4.96(d) 
(2007).  The veteran has not been advised of this amendment 
to a regulation that is pertinent to the evaluation of his 
claim of increase, nor has he been given the complete VCAA 
notice now required by the recent Dingess case.  Although the 
record contains pulmonary function tests (PFTs), the results 
have not been stated in terms that comply with 38 C.F.R. § 
4.96(d) and 38 C.F.R. § 4.97, Diagnostic Code 6833.

Therefore, a remand is needed to notify the veteran of the 
provisions of 38 C.F.R. § 4.96(d) (2007), and to provide him 
complete VCAA notice relating to his claims of service 
connection and increase.  Another C&P examination is needed 
in connection with the veteran's claims of service connection 
for his several respiratory disorders and for increased 
initial rating for his asbestosis.  Up-to-date VA treatment 
records also need to be obtained.
.
For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the veteran a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2006)) notice letter relating to his 
current claims of service connection and 
increase that complies with the recent 
decision in the case of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
Ask the veteran to identify, and provide 
releases for any additional, relevant 
private treatment records that he wants 
VA to help him obtain.  If he provides 
appropriate releases, or identifies any 
VA treatment, assist him in obtaining the 
records identified, following the 
procedures in 38 C.F.R. § 3.159 (2006).  
The materials obtained, if any, should be 
associated with the claims file.

2.  Obtain all treatment records from the 
Dayton VAMC from May 2, 2005, to the 
present time, and associate them with the 
claims file.

3.  After the foregoing development has 
been completed, schedule the veteran for 
a VA examination by a specialist in 
respiratory diseases to determine the 
severity of the service-connected 
asbestosis.  The claims file, including a 
copy of this remand, must be provided to 
and reviewed by the examiner so that the 
veteran's medical history may be 
reviewed, and the examiner must state in 
the examination report that such review 
was accomplished.  All indicated 
diagnostic tests should be conducted, 
including PFT's, FVC, DLCO(SB), and 
maximum exercise capacity in terms of 
oxygen consumption must be reported.  X-
rays and CT scans should be obtained if 
deemed necessary.  The examiner's 
findings should be stated in terms that 
relate to the rating criteria contained 
in 38 C.F.R. § 4.96, as amended, and 38 
C.F.R. § 4.97, Diagnostic Code 6833 for 
evaluating asbestosis.  

The specialist is required to distinguish 
between manifestations of the service-
connected asbestosis and the non-service 
connected recurrent upper respiratory 
infections, chronic obstructive pulmonary 
disease, sinusitis and allergies, and 
asthma (as well as any recently diagnosed 
new respiratory disorders, i.e., possible 
allergic bronchopulmonary aspergillosis).  
If the examiner is unable to make such a 
distinction, he/she should so state.  The 
examiner should evaluate the severity of 
each of the veteran's non-service 
connected respiratory disorders, and 
render opinions as to the likelihood that 
the veteran's non-service connected 
respiratory disorders, individually 
and/or as a whole, are related to or were 
aggravated by his service-connected 
asbestosis. If aggravation is found, an 
estimate of the degree of aggravation 
should be made.  A complete and detailed 
rationale must be given for all opinions.

4. The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).
5. After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received, including whether any of the 
veteran's non-service connected 
respiratory disorders are to be service 
connected as secondary to his service-
connected asbestosis. I f any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
(SSOC) and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  The SSOC 
must inform the veteran of the terms of 
38 C.F.R. 4.96, as amended.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review. No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status. Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).











	(CONTINUED ON NEXT PAGE)
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal. The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).




________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal. 38 C.F.R. 
§ 20.1100(b) (2007). 


